DETAILED ACTION 


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Background
The Applicant’s request to participate in the Patent Prosecution Highway program and the petition under 37 CFR 1.102(a), filed on 03/29/22, have been granted.
The Applicant’s Preliminary Amendment, filed on 01/17/22, has been granted.
According to the Amendment, claims 1-14 are pending and have been amended.


Allowable Subject Matter
Claims 1-14 are allowed.
The following is the examiner’s statement of reasons for allowance: independent claim 1 is on a window-conveyor system for manually picking goods through a picker in accordance with a picking order and recites, in part, “a lighting device configured to indicate in an order specific manner a portion of the conveying area in terms of an order-specific window by means of light visually distinguishable, wherein the order-specific window has a variable adjustable order-specific spatial size determined in advance by an order-processing system, wherein the window has a pre-defined length required on the conveying device for collecting within the order-specific window-the order-specific goods belonging to the picking order assigned to the window; and a controlling device configured to divide the conveying area into the order-specific window and the rest, and further configured to generate controlling signals for the lighting device, and output the same which cause the lighting device to indicate the order-specific window visually distinguishable on the conveying device.
FR 3 065 951 A1 to XPO Supply Chain is considered to be the closest prior art and discloses a window conveying system for manually picking goods in accordance with a picking order.  However, XPO Supply Chain does not teach the control device for subdividing the conveying surface into an order-specific window and the rest nor generating control signals for illuminating order-specific windows in a visually distinguishable manner.  Therefore, claim 1 is allowable as well as claims 2-13 depending therefrom.
Additionally, independent claim 14 is allowable as it recites features similar to those in claim 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655